Citation Nr: 1819976	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-15 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to an initial rating higher than 10 percent prior to May 16, 2012, and higher than 20 percent as of that date, for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial rating higher than 10 percent prior to May 16, 2012, and higher than 20 percent as of that date, for peripheral neuropathy of the left lower extremity.

4.  Entitlement to an initial rating higher than 20 percent for diabetes mellitus, type II (diabetes).

5.  Entitlement to an initial compensable rating for erectile dysfunction.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a hearing before the undersigned in May 2017.  A transcript is of record. 

The issues of entitlement to service connection for hypertension and higher initial ratings for bilateral peripheral neuropathy and diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

At the May 2017 hearing, the Veteran withdrew the appeal of the noncompensable rating assigned his erectile dysfunction.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are satisfied with respect to entitlement to an initial compensable rating for erectile dysfunction.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the May 2017 Board hearing, the Veteran expressed his wish to withdraw his appeal of the noncompensable rating assigned his erectile dysfunction.  The criteria for withdrawal of an appeal are satisfied.  See 38 C.F.R. § 20.204(b).  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that was appealed.  Accordingly, the issue of entitlement to a compensable rating for erectile dysfunction is dismissed.  See 38 U.S.C. § 7105(d). 


ORDER

The issue of entitlement to an initial compensable rating for erectile dysfunction is dismissed. 



REMAND

The remaining issues on appeal must be remanded for further development, as specified below. 

New VA examinations are warranted to evaluate the current severity of the Veteran's diabetes and peripheral neuropathy.  The Veteran's May 2017 hearing testimony indicates that his diabetes and peripheral neuropathy have worsened since the last VA examination was performed, in August 2011.  The Board recognizes that the Veteran submitted a May 2017 VA Disability Benefits Questionnaire (DBQ) filled out by a nurse practitioner.  However, the Board finds that it is not sufficient by itself to make an informed decision regarding the current severity of the Veteran's peripheral neuropathy. 

Further, a new VA medical opinion must be obtained regarding the likelihood that the Veteran's hypertension is secondary to his service-connected diabetes.  The May 2011 VA opinion finding against such a relationship is not supported by an explanation. 

Finally, apart from the May 2017 DBQ, there is medical evidence in the file dated after August 2014, including VA treatment records.  At the May 2017 hearing, the Veteran stated that he receives all his treatment at VA.  Thus, any outstanding VA treatment records dated since August 2014 should be associated with the file. 

Accordingly, the case is REMANDED for the following action:

1. Add to the claims file any outstanding VA treatment records for the Veteran dated since August 2014.

2. Arrange for VA examinations to assess the current severity of the Veteran's peripheral neuropathy of the bilateral lower extremities, and diabetes.  All indicated tests and studies should be performed, and all clinical findings reported in detail. 

3. Obtain a new VA medical opinion addressing secondary service connection for hypertension. 

After reviewing the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (50% or more probability) that the Veteran's hypertension was caused or aggravated (i.e. worsened beyond a medically established baseline) by his diabetes.  A complete explanation must be provided in support of the conclusion reached. 

4. Finally, after completing any other development that may be indicated based on any additional information or evidence received, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


